Title: To James Madison from Robert Lewis Madison, 22 April 1813
From: Madison, Robert Lewis
To: Madison, James


Dear Uncle
Carlisle College April 22th, 1813
I arrived at this place the wednesday after I left washington and was extremely gratified to find the College in every respect, such a one as I could have wished, their are a good many professors & all of them considered men of eminence in their several professions. The situation of Carlisle is Very well adapted to a seminary of learning. It is remarkably healthy. The scenery beautiful & picturesque, and their is no incentive to Vice & dissipation. Their are two debating institutions & I have become a member of the union Philosophical society, which has a Very well selected historical library containing nearly nine hundred Volumes. I presented your letter to Judge Cooper and met with a very polite reception from him he appears to be a man of Very extensive information & of very great industry. I have been Very unwell since my arrival here & it is rather painful to me to write, so I must conclude by subscribing myself yr. affectionate neph⟨ew.⟩
R.L. Madiso⟨n⟩
